Case:19-02177-MCF13 Doc#:81 Filed:02/23/21 Entered:02/23/21 12:46:21                     Desc: Main
                           Document Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

  IN RE:                                                CASE NO. 19-02177 MCF
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                              CHAPTER 13
  Debtor

               NOTICE OF WITHDRAWAL OF PLEADING AT DOCKET 80

 TO THE HONORABLE COURT:

         COMES NOW, undersigned counsel and before this Court most respectfully states and prays:
         1.     Motion filed at docket 80 was inadvertently filed.
         2.     Pleading filed at docket 80 is hereby withdrawn.


         WHEREFORE, it is respectfully requested that this Court take note of the withdrawal of
 the motion filed at docket 80.

         RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico this 23rd day of February,
 2021.

 I HEREBY CERTIFY: That a true copy of the instant motion has been forwarded via the Court
 electronic filing system to Chapter 13 Trustee at his registered address of record and all other
 parties participating in the CM/ECF system.



                                              LANDRAU RIVERA & ASSOC.
                                              P.O. BOX 270219
                                              SAN JUAN, P.R. 00927-0219
                                              TEL. 787-774-0224 / 787-273-7949

                       /s/ NOEMI LANDRAU RIVERA              /s/ JOSUE A. LANDRAU RIVERA
                       USDC 215510                           USDC 226108
                       nlandrau@landraulaw.com               jlandrau@landraulaw.com
